DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2021 has been entered.
 
Acknowledgments and Response to Remarks
This action is in response to the request for continued examination filed on February 24, 2021. Claims 1-19 and 21 are currently pending from which claims 7-12 have been withdrawn by Applicant’s election, and claims 13-19 have been withdrawn from consideration by the examiner as being directed to non-elected inventions. Claim 20 has been cancelled by Applicant and claim 21 is newly added. Claims 1-6 and 21 have been fully examined.
With respect to the 112(a) rejection of claim 1 for lack of algorithm, Applicant is of the opinion that the recitation of “establishing” in the original claim 2 provides sufficient support for the “establishing services” recited in claim 1. The examiner respectfully 
With respect to the 112(a) rejection of claim 1 for the Specification being silent to providing credentials to a client by a local network and then connecting the client with the local network, Applicant is the opinion that there is support for the claim limitation in paragraph [0046] of the PGPub, as the paragraph describes two different credentials as “network credential” and “access credential.” The examiner respectfully disagrees and notes that the claim does not recite “network credential” and does not sufficiently describe the communication prior to providing the access credentials. 
With respect to the 112(a) rejection of claim 6 for lack of algorithm for “limiting access”, Applicant is of the opinion that “limiting access” is defined in the Specification. The examiner respectfully notes that an algorithm or steps/procedure taken to perform the function “limiting” must be described in the claim so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.
With respect to 112(b) rejection of claim 1, for unclear scope, please see section 4 above.
With respect to 112(b) rejection of claim 4, the claim scope is unclear because it is unclear whether the claim is directed to the actions performed by the local network or to a combination of the local network, telephone network and private branch exchange.
With respect to the prior art rejection, Applicant remarks and amendments were fully considered but are not persuasive. Applicant is of the opinion that the art fail to teach services tied to a location. The examiner respectfully disagrees and notes that Roese, at least in Col. 5 ll. 24-43 teaches providing location-based distributed services.
In addition, new claim 21 is unpatentable over Kim et al., in view of Roese et al., further in view of Malik.

Claim Objections
Claims 1-5 and 21 are not properly annotated. The After Final amendments filed on January 22, 2021 have not been entered. Therefore, any amendments after final action should have been annotated in the current claims as current amendments. For the purpose of examination, claims 1-5 are considered “Currently Amended”, claim 6 is “Original” and claim 21 is a “New” claim.

Examiner Comments
Applicant is reminded that language that indicates non-functional descriptive material does not further limit the scope of the claim. (See MPEP2103 I C and 2111.04)
Such language can be found in:
Claim 21: “…the service … comprises a coupon or discount and the location comprises an aisle”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With respect to claim 1, the claim recites: “establishing services…” without clearly defining how the “establishing…” is performed. An algorithm or steps/procedure taken to perform the function “establishing” must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§2163.02 and 2181, subsection IV.” (MPEP 2161.01 I)
With respect to claim 1, the claim recites “establishing services within a wireless region on a local network…” and “providing access credentials to a client within said wireless region by said local network” and “connecting said client with said local network via said access credentials”

…the location data of the device 102 is received by the consumer database 216 of the server 200, which can be saved. An ID and PIN of the device 102 can then be stored on the consumer database 216. This information can be used to store data about the particular device 102 for the entire duration that the device 102 is within the realm 302. In one embodiment, the client 124 can be authenticated using the ID and PIN if the server is protected or is operated as a paid service. At block 406, network access credentials are determined based on the location of the device 102 by the server 200. When the consumer database 216 receives a request for the credentials, the consumer database 216 can consult with the location database 218, which maintains the SSID and PSK to access the server 200.

after retrieving the proper credentials from the location database 218, they can be provided to the UCC client 124 by the server 200 from the consumer database 216 at block 408. A log of the access credentials provided to the client 124 can be maintained within the consumer database 216. This log can be used to determine who had access to the data 304 maintained within the location database 218. The UCC client 124 can enable WiFi.TM. or the like and reconnect to the internal network using the credentials…

Therefore, the Specification lacks support for a local network that provides credentials to the client and then connects with the client using the credentials, and the claim lacks written description. (In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011)).
With respect to claim 6, the claim recites: “limiting access…” without clearly defining how the “limiting…” is performed. An algorithm or steps/procedure taken to perform the function “limiting” must be described with sufficient detail so that one of 
Dependent claims 2-6 and 21 are also rejected for being directed to the limitations of the rejected claim 1.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-6 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Unclear Scope
With respect to claim 1
With respect to claim 4, the claim is directed to a method performed by a local network. However, the claim also recites “…establishing calls over a telephone network through said private branch exchange” It is unclear whether the claim is directed to the actions performed by the local network or to a combination of the local network, telephone network and private branch exchange. Therefore, the scope of the claim is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
With respect to claim 5, the claim is directed to a method performed by a local network. However, the claim also recites “…said client or an administrator establishes said services within said wireless region on said local network” It is unclear whether the claim is directed to the local network or to a combination of the local network, and the client or administrator. Therefore, the scope of the claim is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Dependent claims 2-6 and 21 are also rejected for being directed to the limitations of the rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent Publication No.  2004/0185874), in view of Roese et al. (US Patent No.  8,972,589)
With respect to claim 1, Kim et al. teach:
establishing services within a wireless region on a local network… ([0037]-[0047])
providing access credentials to a client within said wireless region by said local network; ([0039]-[0041], [0047], [0059], [0086]-[0088], [0100]-[0101], [0105], [0113], [0122]-[0124], [0130], [0138], [0144])
connecting said client with said local network via said access credentials… ([0039]-[0041], [0047], [0059], [0086]-[0088], [0100]-[0101], [0105], [0113], [0122]-[0124], [0130], [0138], [0144])

disconnecting said client with said local network. ([0042], [0054], [0110], [0127], [0140], [0158])
Kim et al. do not explicitly teach:
…the services including location specific services including a service that is distributed based on a location;
…the connection comprising a varying level of permission between said client with said local network;
…providing location specific services…
However, Roese et al. teach:
…the services including location specific services including a service that is distributed based on a location; (Col. 4 ll. 1-67, Col. 5 l. 24-Col. 6 l. 36) 
…the connection comprising a varying level of permission between said client with said local network; (Col. 9 ll. 27-67, Col. 10 ll. 16-41)
…providing location specific services… (Col. 6 l. 53-Col. 7 l. 38)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the application, to modify the wireless service providing system of Kim et al., with the location-based service providing as taught by Roese et al., in order to provide different levels of services to mobile devices based on their location. (Roese et al.: Abstract, Col. 2 ll. 49-64)
With respect to claim 2, Kim et al. and Roese et al. teach the limitations of claim 1.

wherein establishing said services within said wireless region on said local network comprises defining a service set identifier and defining a key for said access credentials. ([0047], [0079], [0109], [0157])
With respect to claim 3, Kim et al. and Roese et al. teach the limitations of claim 1.
Moreover, Kim et al. teach:
wherein disconnecting said client with said local network comprises determining said client is outside said wireless region for a period of time. ([0042], [0054], [0061], [0063], [0069]-[0071], [0074]-[0075], [0077], [0081], [0092], [0095]-[0097], [0099])
With respect to claim 4, Kim et al. and Roese et al. teach the limitations of claim 1.
Moreover, Kim et al. teach:
wherein providing said services on said local network to said client comprises registering said client with a private branch exchange and establishing calls over a telephone network through said private branch exchange. (FIG. 4, [0037], [0039]-[0041], [0059])
With respect to claim 5, Kim et al. and Roese et al. teach the limitations of claim 1.
Moreover, Kim et al. teach:
wherein said client or an administrator establishes said services within said wireless region on said local network. ([0047], [0094], [0157])
With respect to claim 6, Kim et al. and Roese et al. teach the limitations of claim 1.
Moreover, Kim et al. teach:
limiting access to said services through said access credentials provided to said client. ([0078], [0084], [0141], [0147]-[0148])

Claim 21 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Kim et al., in view of Roese et al., further in view of Malik (US Patent Publication No.  2009/0061906)
With respect to claim 21, Kim et al. and Roese et al. teach the limitations of claim 1.
Kim et al. and Roese et al. do not explicitly teach:
wherein the service that is distributed based on the location comprises a coupon or discount and the location comprises an aisle.
However, Malik teaches:
wherein the service that is distributed based on the location comprises a coupon or discount and the location comprises an aisle. ([0027]-[0029], Claims 6, 9, and 10)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the application, to modify the location-based service providing system of Kim et al., and Roese et al., with the location-based service in an environment such as a retail store as taught by Malik, in order to provide services such as coupons or discounts based on product position. (Malik: Abstract, [0025])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMA ASGARI/Examiner, Art Unit 3699